UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	June 30, 2014 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 6/30/14 (Unaudited) COMMON STOCKS (95.3%) (a) Shares Value Aerospace and defense (1.3%) Airbus Group NV (France) 48,106 $3,223,754 AviChina Industry & Technology Co., Ltd. (China) 3,228,000 1,824,246 Air freight and logistics (1.1%) Deutsche Post AG (Germany) 116,933 4,228,674 Airlines (0.2%) Copa Holdings SA Class A (Panama) 7,200 1,026,504 Auto components (0.7%) Faurecia (France) 66,920 2,525,421 Automobiles (3.0%) Daimler AG (Registered Shares) (Germany) 37,944 3,553,840 Renault SA (France) 19,823 1,792,295 Toyota Motor Corp. (Japan) 100,200 6,017,638 Banks (7.6%) Banca Popolare di Milano Scarl (Italy) (NON) 1,726,747 1,548,704 Banco Espirito Santo SA (Portugal) (NON) (S) 2,334,879 1,924,685 Bank of Ireland (Ireland) (NON) 5,756,724 1,947,023 Credicorp, Ltd. (Peru) 18,700 2,907,289 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 1,493,350 2,622,552 Erste Group Bank AG (Czech Republic) 75,633 2,446,189 Grupo Financiero Banorte SAB de CV (Mexico) 372,500 2,663,934 Metro Bank PLC (acquired 1/15/14, cost $1,092,323) (Private) (United Kingdom) (F) (RES) (NON) 51,316 1,096,245 Natixis (France) 635,880 4,076,667 Sumitomo Mitsui Financial Group, Inc. (Japan) 71,100 2,978,613 TSB Banking Group PLC 144A (United Kingdom) (NON) 346,615 1,669,849 UniCredit SpA (Italy) 370,885 3,105,521 Beverages (2.1%) Anheuser-Busch InBev NV (Belgium) 70,119 8,055,572 Biotechnology (1.5%) Gilead Sciences, Inc. (NON) 18,900 1,566,999 Grifols SA ADR (Spain) 92,715 4,084,096 Building products (1.3%) Assa Abloy AB Class B (Sweden) 42,828 2,179,363 Daikin Industries, Ltd. (Japan) 42,000 2,650,057 Capital markets (0.6%) KKR & Co. LP 90,600 2,204,298 Chemicals (2.9%) LG Chemical, Ltd. (South Korea) 8,483 2,481,684 Monsanto Co. 21,600 2,694,384 Solvay SA (Belgium) 20,229 3,481,837 Tronox, Ltd. Class A 37,900 1,019,510 Wacker Chemie AG (Germany) 10,994 1,269,511 Commercial services and supplies (1.2%) Regus PLC (United Kingdom) 1,301,175 4,046,151 Serco Group PLC (United Kingdom) 101,898 637,389 Communications equipment (0.4%) Alcatel-Lucent (France) (NON) 404,720 1,445,310 Construction and engineering (2.7%) China WindPower Group, Ltd. (China) (NON) 22,940,000 1,835,105 Mota-Engil SGPS SA (Portugal) 581,745 4,556,458 Surya Semesta Internusa Tbk PT (Indonesia) 30,707,800 1,774,344 Veidekke ASA (Norway) 179,271 2,016,629 Construction materials (0.8%) Holcim, Ltd. (Switzerland) 34,024 2,990,720 Diversified consumer services (0.8%) New Oriental Education & Technology Group, Inc. ADR (China) 111,900 2,973,183 Diversified financial services (1.5%) Challenger, Ltd. (Australia) 497,481 3,490,101 ING Groep NV GDR (Netherlands) (NON) 162,299 2,280,142 Diversified telecommunication services (2.7%) Com Hem Holding AB (Sweden) (NON) 150,921 1,423,027 Iliad SA (France) 9,797 2,961,369 Telecom Italia SpA RSP (Italy) 2,463,045 2,433,366 Ziggo NV (Netherlands) 74,397 3,440,212 Electrical equipment (0.3%) Alstom SA (France) 33,050 1,204,924 Electronic equipment, instruments, and components (0.8%) Hollysys Automation Technologies, Ltd. (China) (NON) 63,700 1,560,013 Japan Display, Inc. (Japan) (NON) 231,500 1,421,381 Energy equipment and services (2.2%) Aker Solutions ASA (Norway) 94,951 1,650,151 Ezion Holdings, Ltd. (Singapore) 1,969,400 3,285,229 Halliburton Co. 24,100 1,711,341 SPT Energy Group, Inc. (China) 3,596,000 1,893,022 Food and staples retail (1.2%) Lenta, Ltd. 144A GDR (Russia) (NON) 157,991 2,038,084 Puregold Price Club, Inc. (Philippines) 2,518,400 2,503,976 Food products (4.7%) Associated British Foods PLC (United Kingdom) 90,508 4,722,760 Barry Callebaut AG (Switzerland) 2,676 3,636,198 Kerry Group PLC Class A (Ireland) 56,891 4,272,862 Nestle SA (Switzerland) 71,720 5,556,116 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 608,000 3,552,993 Health-care equipment and supplies (0.4%) Sartorius AG (Preference) (Germany) 14,374 1,733,816 Hotels, restaurants, and leisure (3.8%) Compass Group PLC (United Kingdom) 339,200 5,903,754 Dalata Hotel Group, Ltd. (Ireland) (NON) 308,041 1,263,546 Melco Crown Entertainment, Ltd. ADR (Hong Kong) 64,600 2,306,866 Thomas Cook Group PLC (United Kingdom) (NON) 1,158,616 2,647,112 TUI Travel PLC (United Kingdom) 363,391 2,475,191 Household durables (2.8%) Coway Co., Ltd. (South Korea) 42,882 3,589,746 Haier Electronics Group Co., Ltd. (China) 512,000 1,337,737 Panasonic Corp. (Japan) 212,500 2,588,470 Persimmon PLC (United Kingdom) (NON) 71,271 1,552,719 Skyworth Digital Holdings, Ltd. (China) 3,302,000 1,576,357 Household products (1.0%) Henkel AG & Co. KGaA (Preference) (Germany) 31,940 3,692,584 Independent power and renewable electricity producers (0.8%) Abengoa Yield PLC (United Kingdom) (NON) 9,611 363,488 Beijing Jingneng Clean Energy Co., Ltd. (China) 3,014,000 1,345,536 China Power New Energy Development Co., Ltd. (China) (NON) 20,300,000 1,257,225 Industrial conglomerates (2.8%) Rheinmetall AG (Germany) 42,143 2,983,422 Siemens AG (Germany) 31,334 4,138,250 Toshiba Corp. (Japan) 750,000 3,501,801 Insurance (4.7%) Admiral Group PLC (United Kingdom) 64,515 1,710,266 AIA Group, Ltd. (Hong Kong) 1,292,800 6,497,027 Prudential PLC (United Kingdom) 310,073 7,116,135 St James's Place PLC (United Kingdom) 208,079 2,713,530 Internet and catalog retail (0.2%) Bigfoot GmbH (acquired 8/2/13, cost $351,691) (Private) (Brazil) (F) (RES) (NON) 16 235,734 Zalando AG (acquired 9/30/13, cost $717,421) (Private) (Germany) (F) (RES) (NON) 32 715,382 Internet software and services (2.8%) Google, Inc. Class C (NON) 2,742 1,577,418 Internet Initiative Japan, Inc. (Japan) 54,100 1,329,203 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) 22,300 2,052,492 Tencent Holdings, Ltd. (China) 215,000 3,278,928 Yandex NV Class A (Russia) (NON) 75,000 2,673,000 IT Services (0.8%) Visa, Inc. Class A 6,800 1,432,828 Wirecard AG (Germany) 35,738 1,542,954 Leisure products (0.5%) Sega Sammy Holdings, Inc. (Japan) 102,800 2,022,412 Machinery (0.5%) Mota-Engil Africa (Rights) (Portugal) (F) (NON) 520,186 267,109 NSK, Ltd. (Japan) 118,000 1,534,041 Media (4.9%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 225,312 3,227,117 Global Mediacom Tbk PT (Indonesia) 17,580,500 3,151,292 Mediaset SpA (Italy) (NON) 528,655 2,577,039 Numericable Group SA (France) (NON) (S) 29,763 1,772,820 Quebecor, Inc. Class B (Canada) 93,000 2,250,373 Sun TV Network, Ltd. (India) 187,731 1,432,524 WPP PLC (United Kingdom) 196,430 4,282,809 Metals and mining (0.8%) Glencore Xstrata PLC (United Kingdom) 580,768 3,235,727 Multi-utilities (0.5%) Veolia Environnement SA (France) 110,531 2,106,037 Oil, gas, and consumable fuels (3.0%) BG Group PLC (United Kingdom) 148,187 3,132,049 Gaztransport Et Technigaz SA (France) 22,378 1,458,875 Genel Energy PLC (United Kingdom) (NON) 107,103 1,860,455 Origin Energy, Ltd. (Australia) 127,157 1,752,977 Royal Dutch Shell PLC Class A (United Kingdom) 80,346 3,325,537 Pharmaceuticals (7.5%) Actavis PLC (NON) 17,000 3,791,850 Astellas Pharma, Inc. (Japan) 317,300 4,168,859 AstraZeneca PLC (United Kingdom) 56,787 4,218,326 Glenmark Pharmaceuticals, Ltd. (India) 133,604 1,266,400 Sanofi (France) 51,796 5,502,305 Shire PLC (United Kingdom) 85,453 6,683,362 Takeda Pharmaceutical Co., Ltd. (Japan) 68,500 3,177,351 Professional services (0.5%) Experian PLC (United Kingdom) 112,490 1,902,052 Real estate investment trusts (REITs) (1.4%) Beni Stabili SpA (Italy) (S) 1,444,675 1,325,390 Hibernia REIT PLC (Ireland) (NON) 2,631,955 4,000,370 Real estate management and development (1.1%) Mitsubishi Estate Co., Ltd. (Japan) 115,000 2,839,100 Oberoi Realty, Ltd. (India) 286,530 1,235,778 Semiconductors and semiconductor equipment (1.7%) Inotera Memories, Inc. (Taiwan) (NON) 1,381,000 2,511,498 Samsung Electronics Co., Ltd. (South Korea) 1,316 1,719,462 Silergy Corp. (Taiwan) (NON) 89,000 833,127 SK Hynix, Inc. (South Korea) (NON) 27,020 1,296,522 Software (1.5%) COLOPL, Inc. (Japan) (NON) (S) 58,900 1,616,327 Splunk, Inc. (NON) 29,900 1,654,367 TiVo, Inc. (NON) 190,300 2,456,773 Specialty retail (1.4%) China ZhengTong Auto Services Holdings, Ltd. (China) 2,664,500 1,492,043 Sports Direct International PLC (United Kingdom) (NON) 215,410 2,604,531 WH Smith PLC (United Kingdom) 73,392 1,343,953 Technology hardware, storage, and peripherals (0.8%) Konica Minolta Holdings, Inc. (Japan) 305,600 3,019,650 Textiles, apparel, and luxury goods (2.2%) Compagnie Financiere Richemont SA (Switzerland) 52,511 5,509,865 Luxottica Group SpA (Italy) 39,179 2,267,693 Moncler SpA (Italy) 41,626 690,252 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 199,400 7,268,982 Trading companies and distributors (1.3%) Mitsubishi Corp. (Japan) 133,800 2,782,850 Wolseley PLC (United Kingdom) 38,075 2,087,124 Transportation infrastructure (0.1%) Sumitomo Warehouse Co., Ltd. (The) (Japan) 51,000 290,983 Water utilities (0.5%) China Water Affairs Group, Ltd. (China) 5,874,000 2,053,899 Wireless telecommunication services (0.6%) SoftBank Corp. (Japan) 29,900 2,226,304 Total common stocks (cost $309,461,980) INVESTMENT COMPANIES (0.5%) (a) Shares Value Market Vectors Vietnam ETF (Vietnam) (S) 91,300 $1,899,040 Total investment companies (cost $1,837,924) SHORT-TERM INVESTMENTS (3.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) Shares 5,900,151 $5,900,151 Putnam Short Term Investment Fund 0.07% (AFF) Shares 4,897,888 4,897,888 SSgA Prime Money Market Fund 0.01% (P) Shares 280,000 280,000 U.S. Treasury Bills with an effective yield of 0.05%, November 20, 2014 (SEGSF) $289,000 288,943 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 110,000 109,987 U.S. Treasury Bills with an effective yield of 0.03%, October 16, 2014 150,000 149,981 U.S. Treasury Bills with effective yields ranging from 0.03% to 0.05%, August 21, 2014 (SEGSF) 192,000 191,990 Total short-term investments (cost $11,818,948) TOTAL INVESTMENTS Total investments (cost $323,118,852) (b) FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $125,252,405) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/17/14 $4,652,596 $4,555,836 $96,760 Barclays Bank PLC British Pound Sell 9/17/14 5,308,164 5,247,707 (60,457) Canadian Dollar Sell 7/17/14 1,823,993 1,787,994 (35,999) Hong Kong Dollar Buy 8/20/14 2,583,322 2,584,153 (831) Japanese Yen Buy 8/20/14 107,711 126,055 (18,344) Singapore Dollar Buy 8/20/14 1,215,590 1,207,431 8,159 Swedish Krona Buy 9/17/14 3,460,228 3,454,486 5,742 Citibank, N.A. British Pound Buy 9/17/14 6,122,108 5,993,085 129,023 Danish Krone Buy 9/17/14 9,761,744 9,682,586 79,158 Euro Sell 9/17/14 1,072,198 1,067,773 (4,425) Japanese Yen Buy 8/20/14 1,835,208 1,831,120 4,088 Japanese Yen Sell 8/20/14 1,835,208 1,809,350 (25,858) Credit Suisse International Australian Dollar Buy 7/17/14 1,176,669 1,149,433 27,236 Canadian Dollar Buy 7/17/14 4,724,957 4,551,969 172,988 Euro Sell 9/17/14 3,125,644 3,120,575 (5,069) Norwegian Krone Sell 9/17/14 2,197,169 2,243,401 46,232 Swedish Krona Buy 9/17/14 3,243,906 3,238,220 5,686 Deutsche Bank AG Australian Dollar Buy 7/17/14 4,204,529 4,091,383 113,146 British Pound Buy 9/17/14 3,916,644 3,834,777 81,867 Euro Sell 9/17/14 209,837 208,689 (1,148) Goldman Sachs International Australian Dollar Buy 7/17/14 157,586 153,412 4,174 Japanese Yen Buy 8/20/14 966,331 966,574 (243) HSBC Bank USA, National Association Australian Dollar Buy 7/17/14 3,602,913 3,508,481 94,432 British Pound Sell 9/17/14 1,705,194 1,669,427 (35,767) Canadian Dollar Buy 7/17/14 222,870 214,857 8,013 Canadian Dollar Sell 7/17/14 222,870 219,244 (3,626) Euro Sell 9/17/14 2,965,527 2,932,114 (33,413) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 246,599 240,181 6,418 British Pound Sell 9/17/14 2,121,829 2,079,089 (42,740) Canadian Dollar Buy 7/17/14 281 271 10 Canadian Dollar Sell 7/17/14 281 276 (5) Euro Buy 9/17/14 12,590,513 12,518,214 72,299 Japanese Yen Buy 8/20/14 1,945,263 1,936,943 8,320 Japanese Yen Sell 8/20/14 1,945,263 1,926,414 (18,849) Norwegian Krone Sell 9/17/14 495,958 506,627 10,669 Singapore Dollar Buy 8/20/14 575,996 568,757 7,239 Swedish Krona Buy 9/17/14 779,073 779,644 (571) Swiss Franc Buy 9/17/14 699,713 721,228 (21,515) State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 266,945 235,924 31,021 Euro Sell 9/17/14 6,824,781 6,783,547 (41,234) Israeli Shekel Buy 7/17/14 1,848,842 1,824,983 23,859 Japanese Yen Buy 8/20/14 54,321 54,202 119 Japanese Yen Sell 8/20/14 54,321 53,553 (768) Swedish Krona Buy 9/17/14 2,295,408 2,291,592 3,816 UBS AG British Pound Sell 9/17/14 3,646,070 3,568,126 (77,944) Euro Buy 9/17/14 6,835,738 6,798,905 36,833 Swedish Krona Buy 9/17/14 2,391,777 2,387,504 4,273 Swiss Franc Buy 9/17/14 4,292,726 4,247,530 45,196 WestPac Banking Corp. British Pound Sell 9/17/14 1,806,274 1,751,613 (54,661) Euro Sell 9/17/14 2,543,935 2,527,150 (16,785) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $382,578,114. (b) The aggregate identified cost on a tax basis is $323,484,355, resulting in gross unrealized appreciation and depreciation of $62,831,931 and $8,059,738, respectively, or net unrealized appreciation of $54,772,193. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,047,361, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $3,969,368 $97,701,201 $96,772,681 $2,452 $4,897,888 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,900,151, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,527,806. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $582,698 to cover certain derivatives contracts and the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 19.2% Japan 14.8 France 7.5 United States 6.9 China 6.6 Germany 6.4 Switzerland 4.8 Italy 3.7 Belgium 3.1 Ireland 3.1 South Korea 2.4 Hong Kong 2.4 Spain 2.0 Portugal 1.8 Netherlands 1.5 Australia 1.4 Indonesia 1.3 Russia 1.3 India 1.0 Norway 1.0 Sweden 1.0 Taiwan 0.9 Singapore 0.9 Peru 0.8 Mexico 0.7 United Arab Emirates 0.7 Philippines 0.7 Czech Republic 0.6 Canada 0.6 Vietnam 0.5 Other 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $130,407 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $173,176 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $230,976 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $76,728,598 $— $951,116 Consumer staples 41,747,134 — — Energy 20,069,636 — — Financials 63,303,163 — 1,096,245 Health care 36,193,364 — — Industrials 50,424,121 — 267,109 Information technology 33,421,253 — — Materials 17,173,373 — — Telecommunication services 12,484,278 — — Utilities 10,679,178 — — Total common stocks — Investment companies 1,899,040 — — Short-term investments 5,177,888 6,641,052 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $626,524 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,126,776 $500,252 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$183,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $96,760 $13,901 $212,269 $252,142 $195,013 $4,174 $102,445 $104,955 $58,815 $86,302 $ 1,126,776 Total Assets $96,760 $13,901 $212,269 $252,142 $195,013 $4,174 $102,445 $104,955 $58,815 $86,302 $— $1,126,776 Liabilities: Forward currency contracts# — 115,631 30,283 5,069 1,148 243 72,806 83,680 42,002 77,944 71,446 500,252 Total Liabilities $— $115,631 $30,283 $5,069 $1,148 $243 $72,806 $83,680 $42,002 $77,944 $71,446 $500,252 Total Financial and Derivative Net Assets $96,760 $(101,730) $181,986 $247,073 $193,865 $3,931 $29,639 $21,275 $16,813 $8,358 $(71,446) $626,524 Total collateral received (pledged)##† $— $(101,730) $120,000 $130,407 $160,000 $— $— $(59,988) $— $(59,988) $— Net amount $96,760 $— $61,986 $116,666 $33,865 $3,931 $29,639 $81,263 $16,813 $68,346 $(71,446) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 27, 2014
